Citation Nr: 0426078	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-20 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

This matter is currently on appeal from an October 2002 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which held that the appellant did not have the 
required military service to be eligible for VA benefits.


FINDINGS OF FACT

In May 1969, the U.S. Department of the Army certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.102, 3.159, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record reflects that, in March 1969, the appellant filed 
a formal claim of entitlement to VA compensation benefits on 
a Veteran's Application for Compensation and or Pension (VA 
Form 21-526).  In May 1969, the U.S. Department of the Army 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In essence, the appellant had no valid U.S. Armed Forces 
military service.  In a letter dated in May 1969, the RO 
advised the appellant that his claim was denied because he 
lacked recognized military service with the Armed Forces of 
the United States.  The RO evidently enclosed several forms 
with the letter, but it is unclear from the record whether 
the appellant was advised of his appellate rights at that 
time.

In January 1990, the veteran submitted another formal claim 
of entitlement to VA disability benefits on a VA Form 21-526.  
In an August 1990 letter, the RO again advised the veteran 
that the Department of the Army had certified that he did not 
render valid service in the Armed Forces of the United States 
as a member of the Philippine Commonwealth Army (USAFFE) or 
as a recognized guerrilla.  Again, it is unclear whether the 
RO advised the appellant of his appellate rights.

In September 2002, the appellant filed another formal claim 
of entitlement to VA compensation benefits on a VA Form 21-
526.  

In support of his recent claim, the veteran submitted an Oath 
of Enrollment from the Commonwealth of the Philippines, dated 
July 1941, that reflects his enrollment as a Volunteer Guard 
at Tarlac.  In a letter accompanying his current claim, the 
appellant said he served at Tarlac when the Philippine 
Commonwealth was under the United States.  He said he was a 
prisoner of war (POW) of the Japanese government from April 
to September 1942, when he was released to Commander Captain 
S.M. (whose affidavit is noted below).

The appellant submitted a copy of a Certificate of Service 
Decorations and Awards dated in November 1966 and issued by 
the Office of the President of the Republic of the 
Philippines.  The certificate lists the appellant's World War 
II decorations and awards, none of which were issued by a 
service department of the Armed Forces of the United States.

An affidavit from the appellant's battalion commander, Major 
B.B., dated June 1966, is to the effect that the appellant 
was inducted into service, was a messenger under his command 
and participated in ambuscades of Japanese soldiers.  It was 
noted that in July 1945 the appellant sought separation due 
to failing health and a desire to continue his studies, so 
that his name was not included in the recognized roster of 
the former AFWESPAC.

The appellant submitted private medical records and 
physicians' statements, dated from 1969 to 2002, regarding 
his claimed disabilities.

An affidavit from E.C.E., dated October 1975, is to the 
effect that he personally knew the appellant as a bona fide 
member of the same unit he headed and the appellant was a 
designated messenger.  It was noted that the appellant was 
honorably discharged because of failing health and intended 
to continue his studies.  E.C.E. said the veteran's ailments 
were incurred in the line of duty and that his name was 
inadvertently omitted from the recognized guerrilla roster. 

An affidavit from B.E., dated in March 1979, is to the effect 
that he personally knew the appellant, who was inducted into 
the guerrilla service in October 1943.  B.E. said that the 
appellant's name was inadvertently omitted (from) the 
recognized roster of the 5th Bn. 3rd Pang. Regt. redesignated 
the 3rd Provisional Bn. 2nd Pang. Regt. EGLCA.

In a February 1991 affidavit, P.G. said he personally knew 
the veteran who was a member of the 5th Bn. 3rd Pangasinan 
Regt. and aggressively fought the enemies.

The appellant also submitted an affidavit from S.M. (noted 
above), dated November 1992, to the effect that S.M. was 
company commander of "C" company Group 5 at Camp O'Donnell, 
Tarlac.  S.M. said that both men entered Camp Tarlac in April 
1942 and were released in September 1942.

In a joint statement dated in June 1996, A.A. and F.S.T., 
said that they were former members of the USAFFE who joined 
the resistance and knew the appellant who joined their 
company, the 5th Bn. 3rd Pang. Regt. in October 1943.

A November 1997 letter to the appellant from the U.S. 
Department of Justice, Immigration and Naturalization 
Service, notified him to appear for a Naturalization Oath 
Ceremony in December 1997.

The veteran also submitted copies of undated newspaper 
articles regarding U.S. veterans, in support of his claim. 

In his numerous written statements in support of his claim, 
the appellant argues that he is a naturalized U.S. citizen 
and that, as such, he is entitled to VA benefits.  He asserts 
that the Immigration Act of 1990 supports his claim, as does 
the new Veterans Claims Assistance Act.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In November 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed May 2003 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
eligibility to VA benefits.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the case for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e).  

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.8, 3.9 (2001), redesignated at 38 C.F.R. §§ 3.40, 
3.41 (2003), respectively.  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 
Vet. App. 530 (1992).

Where the service department certifies recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946), such service is included for compensation 
benefits, but not for pension or burial benefits.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and (d).  Active service 
will be the period certified by the service department.  38 
C.F.R. § 3.9(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.9 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran) be proven 
with either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.9(a) (authorizing 
veteran status for Philippine veterans "from the date 
certified by the Armed Forces [of the United States]"); 
3.203(a) (requiring service department documentation of 
service where available); § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

The United States Court of Appeals for Veterans Claims has 
held that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. at 532.

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service.  Soria v. Brown, 118 F. 3d at 
749.

The appellant maintains that he is entitled to VA benefits 
based upon his alleged qualifying military service in the 
United States Armed Forces during World War II.  While he has 
submitted evidence in support of his claim, this 
documentation fails to meet the requirements of 38 C.F.R. § 
3.203(a).  In this regard, the Board notes that none of his 
submissions consists of a document from a United States 
service department.

In May 1969, the U.S. Department of the Army certified that 
the appellant had no recognized guerrilla service, nor had he 
been a member of the Commonwealth Army in the service of the 
Armed Forces of the United States.

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service, because none of those documents 
was issued by a United States military service department.  
Also, the May 1969 certification from the U.S. Department of 
the Army indicating that the appellant had no qualifying 
service is binding on VA.  See generally Spencer v West, 13 
Vet. App. 376 (2000).  Moreover, the appellant has provided 
no further evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

In support of his claim, the veteran argues that he is a 
naturalized citizen entitled to VA benefits, and that the 
Immigration Act of 1990 supports his eligibility for 
benefits.  Nevertheless, even if the appellant is now a 
naturalized citizen of the United States, the United States 
Court of Appeals for the Federal Circuit has held that, 
although the Immigration Act allows Philippine veterans to 
rely on Philippine-generated documentation, without 
necessarily requiring certification from a United States 
service department, to prove a veteran's status for purposes 
of immigration and naturalization, the service department's 
determination is still binding for purposes of VA benefits.  
See Soria v. Brown, 118 F.3d at 747.

Further, it should be noted that, under the VCAA, the term 
"claimant" means any individual applying for, or submitting 
a claim for, any benefit under the laws administered by the 
Secretary.  38 U.S.C.A. § 5100 (West 2002).  Regardless of 
whether the appellant met any prior legal definition of 
"claimant," as set forth in detail above, the claim was 
fully developed by the RO, and nothing further is required by 
the VCAA.

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes and that he is, 
thus, not eligible for benefits under the laws administered 
by VA.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  The appellant's 
proper remedy regarding service verification is an 
application to the Board for Correction of Military Records.  
See Cahall v. Brown, 7 Vet. App. 232 (1994).


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



